UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4770


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARTAVIOUS DEVONN ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cr-00092-NCT-1)


Submitted:   June 2, 2010                     Decided:   July 2, 2010


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton B. Shoaf, Salisbury, North Carolina, for Appellant.
Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Martavious Devonn Anderson pled guilty pursuant to a

written plea agreement to distribution of fifty grams or more of

cocaine       base,    in    violation           of       21    U.S.C.       §§ 841,     846    (2006).

Based    on    an     information          of    his       prior       felony       drug    conviction

filed under 21 U.S.C. § 851(a)(1) (2006), Anderson was subject

to   a   statutorily             mandated        minimum         sentence           of   240   months’

imprisonment          pursuant        to    § 841(b)(1)(A).                   The    district      court

sentenced Anderson to 262 months’ imprisonment, the lowest point

of his properly calculated advisory guidelines range.                                          Anderson

appeals.

               Anderson’s         counsel         has          filed     a    brief      pursuant    to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view,     there        are       no    meritorious               issues        for       appeal,    but

questioning         the      reasonableness                of    the     sentence          considering

Anderson’s attempt at substantial assistance.                                        In his pro se

supplemental brief,               Anderson contends the district court lacked

jurisdiction          to     impose         an        enhanced         sentence          because    the

Government       did       not    strictly        comply         with        the    requirements     of

§ 851.        The Government declined to file a brief.                                     Finding no

error, we affirm.

               We review a sentence for reasonableness under an abuse

of discretion standard.                    Gall v. United States, 552 U.S. 38, 51

(2007).        We presume that a sentence imposed within a properly

                                                      2
calculated     guidelines     range      is    reasonable.          Rita    v.    United

States, 551 U.S. 338, 346-47 (2007).                    We find that Anderson’s

sentence is both procedurally and substantively reasonable and

that   the    district    court      properly     explained       its     decision     to

sentence Anderson to 262 months of imprisonment.                         United States

v. Carter, 564 F.3d 325, 328 (4th Cir. 2009); United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                    The record reveals

that the district court considered Anderson’s attempt to provide

substantial assistance in determining his sentence.

             In his pro se supplemental brief, Anderson claims that

the Government failed to comply with the requirements of § 851

notice.      We conclude that this claim is without factual support.

In addition, contrary to Anderson’s position, § 851 does not

require      that    Anderson       be   informed       of   all     the     predicate

convictions relied upon for his designation as a career offender

under U.S. Sentencing Guidelines Manual § 4B1.1 (2008).                                See

United States v. Foster, 68 F.3d 86, 89 (4th Cir. 1995).

             In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                We

therefore     affirm   the    district        court’s   judgment.          This    court

requires     that   counsel     inform    his    client,     in    writing,       of   his

right to petition the Supreme Court of the United States for

further    review.       If   the    client     requests     that    a     petition     be

filed, but counsel believes that such filing would be frivolous,

                                          3
then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4